Per Curiam.
This was an action for negligence in the operation of motor vehicles.
The plaintiff has a verdict.
Both plaintiff and defendant have rules to show cause why the verdict should not he set aside.
The plaintiff urges a setting aside because his verdict is inadequate and the defendant urging that the verdict against him be set aside because it is against the weight of evidence, the charge of the court and the result of prejudie or sympathy and a compromise.
We think the situation is one where the verdict must be set aside and the rule made absolute and a venire de nova awarded as to all the issues. Such will be our order.